                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


LARRY MARSHAK ,
                       Petitioner,
                                                     Case No.   19-CV-07035
        V.

ESTATE OF WILLIAM PINKN EY
AND ORIGINAL DRIFTERS, INC,

                       Respondents,




                  PROPOSED ORDER ON STIPULATION REGARDING
                   BRIEFING DEADLINES FOR MOTION TO DISMISS

       Following the Respondents' submission of a Motion to Dismiss (Docket No. 19), the

Respondents requested a pre-motion conference. The parties thereafter conferred about time for

responses, issues to be addressed, and deadlines, and stipulate to the following briefing schedule

and deadlines regarding Respondents' Motion to Dismiss:

       1.      The parties have agreed to first address Defendants/Respondents' argument that the

petition should be dismissed as untimely under the Federal Arbitration Act, 9 U.S.C. § 12.

Accordingly, Petitioner will have up to and including December 9, 2019 to prepare and transmit a

response to the Defendants/Respondents' F.R.C.P. 12(b)(6) motion to dismiss the petition as

untimely pursuant to the Federal Arbitration Act, 9 U.S.C. § 12.

       2.      Respondents will have up to and including December 20 to prepare a reply.

       3.      The parties will thereafter file the motion papers in accordance with the Court's

Bundling Rule as outlined in this Court's Individual Rule IV(C).

       4.      If the Court denies the Motion to Dismiss, the parties will promptly file a new

proposed scheduling order for briefing the remaining issues in response to the petition.


                                                 1
IT IS SO ORDERED


ENTERED   as 24%aay sr /a&kk1019.


sale'dtd»




                              2
